DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-4, 8 and 9 are objected to because of the following informalities:  
Claim 1 recites “…at least one through-hole … through the through-hole … the through-hole…” which should read “…at least one through-hole …. through the at least one through-hole … the at least one through-hole …” 
Claims 3, 5, 8 and 9 recite “… the through-hole…” which should read “…the at least one through-hole...” 
Claim 4 recites “… the thickness of the coating material is in the range …” which should read “…[[the]] a thickness of the coating material is in [[the]] a range...” 
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be 
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 contains “a temperature measuring instrument which is configured to measure a temperature of the crystal growth vessel through the through-hole” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “instrument” coupled with functional language “measure a temperature of the crystal growth vessel through the through-hole” without reciting sufficient structure to achieve the function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: instant PGPUB US 2020/0080227 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While reciting “the inner wall surface of the through-hole of the insulating material is coated with the coating material which is formed of the heat-resistant metal carbide or the heat-resistant metal nitride”, claim 3 does not further limit the parent claims by providing an additional structural elements of the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mokoto et al (JP 2015127267 A, machine translation, “Mokoto”) in view of Tokuda et al (US 20120152166 A1, “Tokuda”) as evidenced by Mark S. Land (US 20170204532 A1, “Land”).
Regarding claim 1, Mokoto (entire document) teaches a SiC single crystal manufacturing apparatus 100 (figs 1 and 4-7), comprising a crystal growth crucible 1 having a cylindrical portion 1b (vessel) which has a source loading portion to hold a SiC source 17 (figs 1 and 4-7, abstract, 0016-0020, 0022-0023, 0027, 0030, 0037 and 0056), and a seed crystal holding portion 1a (lid) which is provided with a seed crystal support to hold a seed crystal 11 (figs 1 and 4-7; 0017, 0018, 0022-0024, 0026-0032); a heat insulating member 2 (insulating material) which has first and second openings 5 (at least one through-hole) and covers the crystal growth vessel (figs 1 and 4-7; abstract, 0012-0020, 0023-0028, 0030, 0033, 0035, 0037, 0039, 0041-0045, 0047-0050, 0052-0056); a heater which is configured to heat the crystal growth vessel (0022, 0028, 0031); and a pyrometer 3a/3b (temperature measuring instrument) which is configured to measure a temperature of the crystal growth vessel through the openings 5 (through-hole), wherein an inner wall surface of the opening 5 (through-hole) of the insulating member 2 is covered with a layer/material of adapter 7 (figs 5 and 7, 0043 and 0054).

Regarding claim 2, Mokoto/Tokuda/evidenced Land teaches that the heat-resistant metal carbide comprises tantalum carbide (Tokuda 0029, 0030, 0035 and 0045).
Regarding claim 3, Mokoto/Tokuda/evidenced Land teaches that the inner wall surface of the through-hole of the insulating material is coated with metal carbide (Tokuda 0029, 0030, 0035 and 0045).
Regarding claim 5, Mokoto/Tokuda/evidenced Land teaches that the insulating material has a top part (2a2/2b2) which has the through-hole and covers the lid 1a of the crystal growth vessel 1b, and a surface of the top part on an inner side is covered with a heat-resistant layer/material of adapter 9 (Mokoto fig 7, 0019 and 0049), and the 
Regarding claim 7, Mokoto/Tokuda/evidenced Land teaches that the insulating member 2 has first opening 5 and second opening 6 (two through-holes) (Mokoto figs 1 and 4-7, 0017-0019, 0023, 0024, 0026, 0027, 0038, 0041, 0042, 0044, 0045, 0053).
Regarding claim 8, Mokoto/Tokuda/evidenced Land teaches that the through-hole (openings 5 and 6) is disposed at a position that overlaps with the seed crystal support (lid 1a) in a plan view (Mokoto figs 1 and 4-7).
Regarding claim 9, Mokoto/Tokuda/evidenced Land teaches that the lid 1a is exposed from the through-hole (opening 5) (Mokoto figs 1 and 4-7).
Regarding claim 10, Mokoto/Tokuda/evidenced Land teaches that the coating material is formed of tantalum carbide (Tokuda 0029, 0030, 0035, 0045 and 0080).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mokoto /Tokuda/evidenced Land as applied to claims 1 and 5 above, and further in view of  Fujita et al (US 20080035632 A1, “Fujita”).
Regarding claim 4, Mokoto/Tokuda/evidenced Land teaches the coating material as addressed above, but does not explicitly teach that a thickness of the coating material is in a range of from 0.01 mm to 5 mm. However Fujita teaches a tantalum carbide coated insulating member, wherein a thickness of the tantalum carbide is 10 to 100 µm (0007). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Mokoto/ Tokuda/ evidenced Land per teachings of Fujita in order to provide a dimensional accuracy of a product from the viewpoint of time consumed for a covering operation and manufacturing cost (Fujita 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUA QI/Primary Examiner, Art Unit 1714